Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 25, 2019

                                       No. 04-19-00079-CV

                         IN THE INTEREST OF E.J.M.K., A CHILD,

                   From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018PA00825
                           Honorable Richard Garcia, Judge Presiding

                                          ORDER
        Appellant’s attorney has filed a brief which he states is filed in compliance with Anders v.
California, 386 U.S. 738 (1967). The brief, however, does not comply with this court’s analysis
of the uniform requirements for Anders briefs. See In re N.F.M., No. 04-18-00475-CV, 2018
WL 6624409, at *2 (Tex. App.—San Antonio Dec. 19, 2018, no pet.) (“An Anders brief must
contain a professional evaluation of the record demonstrating why, in effect, there are no
arguable grounds to be advanced. This evaluation requires not only that counsel refer the court
to anything in the record that might arguably support the appeal, citing applicable legal
authorities, but it also requires appellate counsel to discuss the evidence introduced at trial which
entails providing the reviewing court with ready references to the record. More specifically, as
this court has held, an Anders brief must demonstrate that counsel has conscientiously examined
the record and determined that the appeal is so frivolous that the appellant is not entitled to
counsel on appeal. A proper Anders brief therefore must contain references to the record,
citations to authority, and legal analysis. In other words, counsel should present, along with a
statement of the strongest possible arguments for the contentions, a brief explanation of the
contrary authority that led counsel to conclude that the contentions were frivolous.”) (internal
quotations and citations omitted). It is therefore ORDERED that the brief filed by appellant’s
attorney is STRICKEN. Appellant’s attorney must file a proper brief no later than twenty days
from the date of this order.

                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of April, 2019.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court